                       IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                        HUNTINGTON DIVISION


KENNETH DALE OOTEN,

                                   Plaintiff,

v.                                                            CIVIL ACTION NO. 3:18-1224

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,1

                                   Defendant.


                                  MEMORANDUM OPINION AND ORDER


        This action was referred to the Honorable Dwane L. Tinsley, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendations for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court dismiss Plaintiff’s Complaint (ECF No. 2) without prejudice

for failure to prosecute and remove this matter from the Court’s docket. Neither party has filed

objections to the Magistrate Judge’s findings and recommendations.

        Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and DISMISSES Plaintiff’s Complaint (ECF No. 2) without prejudice for

failure to prosecute and REMOVES this matter from the Court’s docket, consistent with the

findings and recommendations.




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to Fed.
R. Civ. P. 25(d). See also, Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g) (stating action survives
regardless of any change in the person occupying the Office of the Commissioner of Social Security).
       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER:        September 27, 2019




                                          ROBERT C. CHAMBERS
                                          UNITED STATES DISTRICT JUDGE




                                            -2-
